      Case 3:20-cv-04349-MCR-MJF Document 3 Filed 06/30/20 Page 1 of 2

                                                                             Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DIMITRI PATTERSON,

      Plaintiff,

v.                                             CASE NO. 3:20cv04349-MCR-MJF

UNITED STATES, et al.,

     Defendants.
__________________________/

                                   O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 2, 2020. ECF No. 2. The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
      Case 3:20-cv-04349-MCR-MJF Document 3 Filed 06/30/20 Page 2 of 2

                                                                          Page 2 of 2

      2.     This action is TRANSFERRED to the United States District Court for

the Southern District of Florida.

      3.     The clerk of the court is directed to close the case file.

      DONE AND ORDERED this 30th day of June 2020.




                                         s/  M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:20cv4349-MCR-MJF
